DETAILED ADVISORY ACTION

Claim Status
Claims 1-3, 5-7, 10-14, 17-20 is/are pending.
Claims 1-3, 5-7, 10-14, 17-20 is/are rejected.
Claims 4, 8-9, 15-16 is/are previously cancelled by Applicant.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to AFCP 2.0 Request
Applicant’s request for entry into AFCP 2.0 filed 08/09/2022 is acknowledged, but is DENIED because the response cannot be reviewed and a search conducted in the limited amount of time provided for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.

	Response to Proposed Amendments (pre-pilot)
The proposed amendments will NOT be entered because they raise new issues that would require further consideration and/or search.
 	In claim 1, the proposed Claim Amendment with respect to the requirement of resin A being polyethylene naphthalate copolymer has not been previously presented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 5-7, 10, 17-18 remain/s rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a limited range of polyester resins A; a limited range of thermoplastic resins B; a limited range of A layer compositions; a limited range of B layer compositions; does not reasonably provide enablement for the entire recited compositional ranges of polyester resins A, thermoplastic resins B, A layer, and B layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
 	The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.  See MPEP 2164.08.  The disclosure as originally filed does not enable one of ordinary skill in the art to make: 
(i) multilayer films having the recited reflectance band having reflectance of 30% or more and containing multi-layer structure units having a surface with a refractive index of 1.68-1.80 and a critical load of 15 mN (claims 1-3, 5-7, 10);
  
(ii) multilayer films having the recited reflectance band having reflectance of 30% or more and containing multi-layer structure units having a surface with a refractive index of 1.68-1.80 (claim 17); 

(iii) multilayer films having the recited reflectance band having reflectance of 30% or more within a wavelength range of 900-1400 nm (claim 18);
 
over the entire scope of the present claims.

MPEP 2164.01(a)    Undue Experimentation Factors [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
       
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the
 content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.

 	In particular, with respect to Wand factor (A) the claims are relatively broad -- for example, but not limited to:
• the majority of the claims do not contain any limitations with respect to the thermoplastic resins B;

• the majority of the claims do not contain limitations as to the amounts of structures represented by formula (1) in thermoplastic resins B;

• the claims do not contain any limitations with respect to: (1) the amounts and/or types of dicarboxylic acid(s); and/or (2) the amounts and/or types of diol component(s) other than those diols which produce structures represented by formula (1);

• the claims do not contain any limitations with respect to: (1) the amounts and/or types of dicarboxylic acid(s); and/or (2) the amounts and/or types of diol component(s) other than those diols which form the polyester resins A and/or polyester resins B.
 
 	With respect to Wand factors (B)-(E), Applicant asserts that: (1) the recited structure represented by formula (1) in claims 1, 17-18 are critical and essential for obtaining the recited combination of critical load in a scratch test and reflection bandwidth having a reflectance of 30% or more (claim 1) or reflection bandwidth having a reflectance of 30% or more (claim 17-18), relying on the working and comparative Examples in the specification, in particular comparative Examples 5, 8-10, 13-14; (2) the effect of the recited structure represented by formula (1) in claims 1, 17-18 are not a result-effective variable and one of ordinary skill in the art would not recognize the significance of the recited structure represented by formula (1) with respect to obtaining films with critical loads of 15 mN (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claim 1, 17-18). 
 	With respect to Wand factors (F)-(G), the disclosure as originally filed only discloses multilayer optical films utilizing a limited range of polyester resins A and thermoplastic resins B which exhibit the recited critical loads of 15 mN (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18). 
	With respect to Wand factor (H), in view of Applicant’s assertions with respect to the criticality of the recited structure represented by formula (1) and the unanticipated effect of the recited structure represented by formula (1) on critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18), it is the Examiner’s position that undue experimentation would be required to achieve the recited critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18) using polyester resins A and/or thermoplastic resins B which are encompassed by the present claims, but are substantially different from those used in the working Examples in the specification.
 	The disclosure as originally filed only discloses achieving the recited critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18) using polyester resins A in which the naphthalate dicarboxylate units are the entirety of the carboxylate units and ethylene glycol units are the only other glycol unit, while the present claims contain no limitations with respect to the type(s) and amount(s) of specific carboxylate units (aside from the required mere presence of naphthalate dicarboxylate units with respect to claims 17-18) and/or contain no limitations with respect to the type(s) and amount(s) of glycol units (aside from the required presence of the structures represented by formula (1)).  Applicant has not provided adequate guidance with respect to modifications or adjustments (e.g., to polyester resin A’s composition, thermoplastic resin B’s composition, the optical design of the multi-layer structure or unit, etc.)  which might be required to obtain the recited critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18) if a non-trivial amount of other types of carboxylate units (e.g., terephthalate, isophthalate, etc.) and/or non-trivial amount of other glycol units (e.g., 1,3-propylene glycol, 1,4-butane diol; cyclohexanedimethanol; neopentyl glycol; etc.) are present, since the presence of non-trivial amounts of these other carboxylate and/or glycol units are reasonably expected to have a material effect on the recited critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18), as evidenced by Applicant’s own working and comparative Examples.
	The disclosure as originally filed only discloses achieving the recited critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18) using only two types of polyethylene terephthalate-based copolyester materials containing a very limited range of carboxylate and/or glycol modifiers as the thermoplastic resin B.  In contrast, claims 1-3, 8-10, 17-18 contain no limitations with respect to the composition of thermoplastic resin B, while claims 5-7 contain no limitations with respect to the types and/or amounts of dicarboxylate units and diol units in polyester resin B, aside from the required mere presence (claim 5-6) or in amounts of 0.5-40 mol% (claim 7) of the recited structure represented by formula (1). Applicant has not provided adequate guidance with respect to modifications or adjustments (e.g., to polyester resin A’s composition, thermoplastic resin B’s composition, the optical design of the multi-layer structure or unit, etc.) which might be required to obtain the recited critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18) if different thermoplastic resins B (e.g., acrylic resins, polycarbonate, polyolefins, fluorinated polymers, etc.) or different polyester resins B (e.g., copolyesters containing carboxylate groups such as isophthalate, sulfonated carboxylates, etc. and glycol groups such as 1,3-propylene diol, 1,4-butane diol, neopentyl glycol, etc.) are used as a non-trivial component or the entirety of layer B, since different types of thermoplastic resins and different types of polyesters generally have materially different optical, thermal, and/or other physical properties, which are reasonably expected to have a material effect on the recited critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18).   
 	In view of the above, it is the Examiner’s position that the disclosure as originally filed does not enable one of ordinary skill in the art to make the invention commensurate in scope with the entire recited compositional ranges of polyester resins A, thermoplastic resins B, A layer, and B layer without undue experimentation, and that it would require more than routine experimentation to obtain multilayer films with the recited critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18) using polyester resins (A) and/or thermoplastic resins (B) and/or structures represented by formula (1) which are materially different from those used in the working Examples in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 5-7, 10 remain/s rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 	Claim 1 is vague and indefinite because it is unclear whether the words “at least one surface” in the phrase “wherein at least one surface of said multi-layer structure unit has a refractive index of 1.68 or more and 1.8 or less” refers to the A layer “arranged as at least one surface layer of the said multi-layer structure unit”, or whether the phrase can apply to a non-A layer surface of the multi-layer structure unit.
	Claim 1 is vague and indefinite because it is unclear whether the words “said surface” in the phrase “wherein said surface has a critical load of 15 mN or less at 100ºC in a scratch test” refers to the A layer “arranged as at least one surface layer of the said multi-layer structure unit”, or whether the phrase can apply to a non-A layer surface of the multi-layer structure unit.
 	Claim 1 is vague and indefinite because it is unclear whether the words “at least one surface” in the phrase “reflectance measured on at least one surface side of said multi-layer structure unit” refers to the A layer “arranged as at least one surface layer of the said multi-layer structure unit”, or whether the phrase can apply to a non-A layer surface of the multi-layer structure unit.
	Claims 2-3, 5-7, 10 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-14, 19-20 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
	NEVITT ET AL (US 2006/0232863),
	in view of HEBRINK ET AL (US 2003/0072931),
 	and in view of OUDERKIRK ET AL (US 6,565,982), 
	and in view of SHETTY ET AL (US 5,089,318),
 	and in view of HIRAHARA ET AL (US 4,814,366),
	as stated in the previous Office Action mailed 06/16/2022.
	NEVITT ET AL ‘863 discloses multilayer optical films (MOF) comprising:
(1) first optical layers comprising a birefringent first copolyester (corresponding to recited “thermoplastic resin (resin B)”) comprising:

(i) carboxylate units comprising first main carboxylate units (e.g., naphthalate) and optionally first comonomer carboxylate units; and

(ii) glycol units comprising first main glycol units (e.g., ethylene, etc.) and first comonomer glycol units (e.g., derived from ether glycols such as diethylene glycol, triethylene glycol, polyethylene glycol, etc.);

(2) second optical layers comprising an isotropic or low birefringence second copolyester (corresponding to recited “polyester resin (resin A)”) comprising:

(i) carboxylate units comprising second main carboxylate units (e.g., same as the first copolyester, such as naphthalate) and second comonomer carboxylate units (e.g., same as the first copolyester, such as terephthalate, etc.); and

(ii) glycol units comprising first main glycol units (e.g., same as the first copolyester, such as C2-C4 diols, such as ethylene glycol, etc.) and second comonomer glycol units (e.g., same as the first copolyester, such as derived from ether glycols such as triethylene glycol, polyethylene glycol, etc.);

The MOF can comprise a stack containing 100-300 optical layers wherein the first optical layers and second optical layers are generally arranged in alternating order, wherein optional non-optical layers can, but are not required to be, present one or both surfaces of the MOF, therefore the second optical layers can form one or more surfaces of the MOF.  The MOFs are useful for providing selective polarization and/or reflection properties.  Two or more MOFs can be laminated together to improve reflectivity and/or provide a mirror. NEVITT ET AL ‘863 further discloses that the disclosed MOFs can contain optical layers with a mixture of different thicknesses (e.g., with λo being the design wavelength, the layers generally have thicknesses of 5/4 λo or more, optionally combined with thicker layers with thicknesses of greater than 5 λo and/or up to 10 λo, and further optionally combined with thinner layers with thicknesses of λo or less.) wherein a stack of thinner layers and a stack of thicker layers can be combined to produce a hybrid multilayer reflective body. (entire document, e.g., paragraph 0005, 0029-0030, 0037, 0039, 0061, 0067, 0081, 0101-0103, 0110-0111, etc.)
	HEBRINK ET AL ‘931 discloses that it is well known in the art that the presence of certain diols (e.g., triethylene glycol; polyethylene glycol, etc.) in naphthalate-based copolyesters used as optical layers for multilayer optical films (MOF) generally lower the glass transition temperature (Tg) of the copolyesters (e.g., less than 30 ºC, and as low as -100 ºC) and thereby provide said low Tg naphthalate-based copolyesters and MOFs made using said low Tg copolyesters as optical layers with useful elastomeric characteristics. (paragraph 0002, 0006, 0009, 0013-0015, 0049, 0053, 0057, 0059, 0062-0067, 0070-0071, 0074-0078, 0084-0086, 0092, etc.)
 	OUDERKIRK ET AL ‘982 discloses it is well known in the art to select the glass transition temperatures of the polymers used to form the alternating layers in MOFs to be compatible in order to prevent cracking during stretching. The reference further discloses that it is well known in the art to incorporate minor amounts of comonomers (e.g., but not limited to, other dicarboxylic acids, etc.) in (co)PEN resins used in multilayer optical films in order to provide various useful benefits (e.g., improved interlayer adhesion, improved matching of Tg values for stretching, etc.) which can be sufficiently advantageous to offset or counter-balance minor reductions in refractive index.  (line 41-53, col. 5; line 26-37, 47-55, col. 9; etc.)
 	SHETTY ET AL ‘318 discloses that it is well known in the art that long chain ether-containing glycols commonly used in the production of thermoplastic copolyesters for optical applications (e.g., poly(ethylene oxide) glycol, also known as polyethylene glycol; poly(propyl oxide) glycol, also known as polypropylene glycol; poly(tetramethylene oxide) glycol, also known as polytetramethylene ether glycol; etc.) have typical molecular weights above about 400 (preferably about 400-4,4000). (line 27-33, col. 3; etc.)
 	HIRAHARA ET AL ‘366 discloses that it is well known in the art to utilize minor amounts (e.g., less than 20 mol%) of ether-containing glycols with a formula represented by [(CH2)nO]m, with n being between 1-6 and m being at least 4 as comonomers for thermoplastic polyester resins useful in optical applications (e.g., window films, etc.). (line 45-55, col. 9; etc.)
 	Regarding claims 11-14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate minor amounts of Tg-modifying long chain ether-containing diol monomers (e.g., polyethylene glycol, etc.) into copolyesters used to form the first optical layers and/or the second optical layers of the MOFs of NEVITT ET AL ‘863 in order to produce optical films and articles with enhanced optical and other performance properties (e.g., improved interlayer adhesion, reduced extrusion and processing temperatures, etc.) as suggested in HEBRINK ET AL ‘931 and OUDERKIRK ET AL ‘982.
 	Further regarding claim 11, copolyesters containing comonomer glycol units derived from commercially available long chain ether-containing glycols (e.g., polyethylene glycol) typically used in the production of copolyesters meet the requirement of resins containing “a structure represented by the formula (1)”, because for copolyesters containing glycol units derived from said polyethylene glycols have typical molecular weights between 400-4000 (as evidenced by SHETTY ET AL ‘318) would contain structures in accordance with recited formula (1) in which m=2 and m x n exceeds 10 (i.e., 5 or more ethylene oxide units) as illustrated by HIRAHARA ET AL ‘366.
	Regarding claim 19, one of ordinary skill in the art would have incorporated effective amounts of known long chain ether-containing diols (e.g., polyethylene glycol, polypropylene glycol, polytetramethylene ether glycol, etc.) as suggested by HEBRINK ET AL ‘931 in the first and second copolyesters in the MOFs of NEVITT ET AL ‘863 in order to lower the Tg of said first and second copolyesters and thereby provide lower Tg optical films (as represented by a peak value of loss tangent (tan δ) of 120 ºC or less) with relatively elastomeric characteristics (e.g., improved flexibility, softness, elasticity, etc.) as deemed desirable or advantageous for specific usages (e.g., for bendable optical, reflective, and/or polarizing films; application to curved or complex surfaces, etc.).
 	Additionally and/or alternatively, regarding claim 19, one of ordinary skill in the art would have adjusted the Tg values of the first and second copolyesters used to form the first and second optical layers in the MOFs of NEVITT ET AL ‘863 by incorporating known Tg-lowering comonomers (e.g., derived from ether glycols such as polyethylene glycol, polypropylene glycol, etc.) as suggested by HEBRINK ET AL ‘931 in order to facilitate compatibility and/or adhesion between the first and second optical layers as suggested by OUDERKIRK ET AL ‘982 (represented by a loss tangent (tan δ) of 120ºC or less) during manufacturing and usage (e.g., to prevent delamination of the alternating optical layers when the MOF supports are flexed to conform to articles with compound curvatures, etc.).
 	Regarding claim 20, one of ordinary skill in the art would have utilized an optical stack design containing combination of first and second optical layers with similar thicknesses (i.e., thicknesses about 5/4 λo), combined with a first (or second) optical layer with a substantially greater thickness (e.g., thicknesses of greater than 5 λo and/or up to 10 λo) in order to obtain MOFs with specific reflectance and/or transmission and/or polarization characteristics for specific applications.

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but are not persuasive.
 	(A) Applicant argues that the newly added limitations to claim 1 makes claims 1-3, 5-7, 10, 17-18 fully enabled over the entire scope of the present claims and thereby overcome the rejections under 35 U.S.C. 112(a) in the previous Office Action mailed 06/16/2022.  Applicant’s arguments have been considered but are deemed moot because the proposed Claim Amendments filed 08/09/2022 have NOT been entered.
 	Furthermore, claims 17-18 are dependent on independent claim 11 (not claim 1) and therefore Applicant’s arguments with respect to the proposed Claim Amendments to independent claim 1 do not apply to claims 17-18 and are therefore also moot.
 	(B) Applicant argues that OUDERKIRK ET AL ‘982 only discloses using other acids as to modify co-PEN resins.  However, the reference states that: 

“Minor amounts of comonomers may be substituted into the naphthalene dicarboxylic acid polyester so long as the high refractive index in the stretch direction(s) is not substantially compromised. A drop in refractive index (and therefore decreased reflectivity) may be counter balanced by advantages in any of the following: adhesion to the selected polymer layer, lowered temperature of extrusion, better match of melt viscosities, better match of glass transition temperatures for stretching. Suitable monomers include those based on isophthalic, azelaic, adipic, sebacic, dibenzoic, terephthalic, 2,7-naphthalene carboxylic, 2,6-naphthalene dicarboxylic or cyclohexanedicarboxylic acids.” (OUDERKIRK ET AL ‘982, lines 26-37, col. 9) 

Contrary to Applicant’s assertions, OUDERKIRK ET AL ‘982 does not explicitly limit the modifying “comonomers” solely to diacids.  Rather, the use of the phrase “Suitable monomers include…” clearly suggests that the following list compounds are merely an illustrative, non-limiting examples of possible comonomers which can be used to modify naphthalene dicarboxylic acid polyesters resins.  The use of the general term “comonomers” in the phrase “Minor amounts of comonomers….” reasonably implies that desirable modifications can also be achieved using other types of monomers (e.g., diols) conventionally used in the production of naphthalene dicarboxylic acid polyesters, especially when OUDERKIRK ET AL ‘982 does not explicitly exclude the use of diols as comonomers.


MPEP 2144.01    Implicit Disclosure [R-10.2019]

"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C. The reference disclosed that catalytic processes for converting methane with sulfur vapors into carbon disulfide at temperatures greater than 750°C (albeit without charcoal) was known, and that 700°C was "much lower than had previously proved feasible."); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.).

Applicant has not provided persuasive evidence to the contrary, especially in view of statements in NEVITT ET AL ‘863 clearly stating that comonomers for PEN resins “may be of the diol… type” (NEVITT ET AL ‘863, paragraph 0102).
 	(C) Applicant argues that NEVITT ET AL ‘863 fails to disclose or suggest PEN copolyesters containing diol-type comonomers.  However, NEVITT ET AL ‘863 explicitly states that with respect to comonomers which can be used to improve various properties of naphthalene dicarboxylic polyesters:
“Suitable comonomers for use in PEN, PBN or the like may be of the diol or dicarboxylic acid or ester type.” (emphasis added) (NEVITT ET AL ‘863, paragraph 0102)


NEVITT ET AL ‘863 further explicitly states that: 
“Suitable diol comonomers include but are not limited to linear or branched alkane diols or glycols (such as ethylene glycol, propanediols such as trimethylene glycol, butanediols such as tetramethylene glycol, pentanediols such as neopentyl glycol, hexanediols, 2,2,4-trimethyl-1,3-pentanediol and higher diols), ether glycols (such as diethylene glycol, triethylene glycol, and polyethylene glycol),….” (emphasis added) (NEVITT ET AL ‘863, paragraph 0103)

Therefore, contrary to Applicant’s assertions, NEVITT ET AL ‘864 clearly teaches the use of diols as modifying comonomer units for naphthalene dicarboxylic polyesters (e.g., PEN) to provide various performance improvements. 
“Such properties include but are not limited to improved interlayer adhesion, lower melting point (resulting in lower extrusion temperature), better rheological matching to other polymers in the film, and advantageous shifts in the process window for stretching due to change in the glass transition temperature.” (NEVITT ET AL ‘863, paragraph 0101)

 Since NEVITT ET AL ‘864 makes it clear that the modifying “comonomers” include both diols and diacid compounds, one of ordinary skill in the art would reasonably interpret the term “comonomer” in OUDERKIRK ET AL ‘982 to encompass not only diacid-type comonomers, but also diol-type comonomers.  Applicant has not provided persuasive evidence to the contrary.
 	(D)  Applicant argues that the teachings of HIRAHARA ET AL ‘366 (with respect to typical amounts of ether-type diol comonomers which can be incorporated into polyethylene naphthalate-type polyesters) cannot be combined with NEVITT ET AL ‘864 and OUDERKIRK ET AL ‘982 because HIRAHARA ET AL ‘366 “is directed to thermoplastic polyester resin compositions for ultraviolet screening and does not relate to multilayer optical film.”
In response to applicant's argument that HIRAHARA ET AL ‘366 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, contrary to Applicant’s assertions, HIRAHARA ET AL ‘366 is reasonably within the field of applicant’s endeavor because Applicant’s field of endeavor are film materials which are useful in various optical applications.  Applicant’s invention and NEVITT ET AL ‘863 are both relate to multilayer optical films capable of exhibiting reflectance and/or polarization over specific wavelengths, which NEVITT ET AL ‘863 discloses as having a wide variety of known applications as evidenced by the references to: JONZA ET AL (US 5,882,774), which mentions the use of such multilayer optical films as optical elements for windows, and further mentions the beneficial UV-filtering properties of PEN; WEBER ET AL (US 6,531,230) and NEAVIN ET AL (US 6,827,886), which discuss the application of such multilayer optical films as filtering, reflective, and/or polarizing elements in glazing and window applications.  While HIRAHARA ET AL ‘366 does not specifically disclose multilayer films, the reference is directed to materials which are highly useful for optical applications which are substantially similar to those commonly associated with multilayer optical films (e.g., optical films for windows, etc.).  Specifically, HIRAHARA ET AL ‘366 discloses naphthalene dicarboxylate-based copolyesters which are highly useful for optical (i.e., light-transmitting) applications (e.g., but not limited to, protective and/or anti-spalling films for glass; heat-radiation screening; agricultural and horticultural applications, such as mulching materials; etc.).  Therefore, HIRAHARA ET AL ‘366 and NEVITT ET AL ‘863 constitute analogous art because both are directed to materials which are useful for optical applications which are substantially similar to those contemplated for the multilayer optical films of Applicant’s invention.  
While Applicant argues that Applicant’s invention is directed to a different problem because the claims are directed to “multilayer films having specific critical load in scratch test and reflectivity”, it must be noted that the features upon which applicant relies (i.e., critical load in scratch test; reflectivity) are not recited in the rejected claims 11-14, 19-20.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
(E)  Applicant argues that the only basis for combining the teachings of NEVITT ET AL ‘863, OUDERKIRK ET AL ‘982, HIRAHARA ET AL ‘366,  SHETTY ET AL ‘318 are “Applicant’s own disclosure and claims”.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Presently rejected claims 11-14, 19-20 do not contain any limitations directed to critical load in scratch test or reflectivity.  
 The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the present instance, both NEVITT ET AL ‘863 and OUDERKIRK ET AL ‘982 discuss the incorporating of diol-type comonomers into naphthalene dicarboxylate polyesters in order to desirably modify various physical properties, while HEBRINK ET AL ‘931 discloses that certain diols (e.g., triethylene glycol, polyethylene glycol, etc.) are useful for lowering the Tg of naphthalate-based copolyesters used in multilayer optical films, thereby providing said optical films with advantageous elastomeric properties for certain applications.  Therefore, Applicant’s arguments that the cited combination of references (NEVITT ET AL ‘863; HEBRINK ET AL ‘931; OUDERKIRK ET AL ‘982; SHETTY ET AL ‘318; HIRAHARA ET AL ‘366) fail to establish prima facie obviousness are not persuasive.  The combination of familiar elements (e.g., ether-type diols) according to known methods (e.g., as comonomers in naphthalate-based copolyesters used in optical films) is likely to be obvious when it does no more than yield predictable results (i.e., multilayer optical films with layers having a lower Tg and thereby exhibiting useful elastomeric characteristics for specific applications). See KSR Int'l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1739 (2007).  Applicant has not provided evidence of criticality and/or unexpected results commensurate in scope with the present claims.
(F) Applicant argues that optical films containing copolyester containing the recited amounts of units of formula (1) are critical for producing films with the desired low critical load values, high refractive index, and reflectance properties.  However, while the specification provides some showing with respect to the effect of the recited formula (1) unit on critical load values, refractive index, and reflectance, the showing in the specification is not commensurate in scope with the present claims -- for example, but not limited to:
• the composition of resin A -- the working Examples only use PEN-based copolyesters;

• the composition of resin B -- the working Example only use a limited range of PET copolyesters;

• the value of m x n -- the working examples only use m x n values of 6 or more

• the amount of the unit of formula (1) -- the working Examples only use PEN containing 6-15 mol% of units of formula (1); etc.

While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (Vivian.chen@uspto.gov) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 25, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787